DETAILED ACTION
The communication is in response to the application received 07/16/2019, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The limitation “the blood of the patient” in claim 14 should be “the blood of a patient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 13-14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033221), in view of Kosaka et al. (US 2010/0027868) hereinafter Kosaka.
Regarding claim 1, Zhang discloses a system for a measurement of clot formation in blood comprising: 
at least one light source arrangement providing an electromagnetic radiation bandwidth operating in a visible spectrum range, an infrared spectrum range. or both spectrum ranges (Zhang [0004], [0030]: testing of blood coagulation wherein blood samples are used; [0031]: irradiate the sample with light with a plurality of wavelengths ranged from 300nm-800nm, hence, visible spectrum; Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13); 
a light transmission arrangement for channeling the electromagnetic radiation through, or reflected from, the blood (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13. Hence, the sample type is a light transmission arrangement for channeling the electromagnetic radiation through the blood sample); 
one or more light detection arrangements receiving the channeled electromagnetic radiation from the light transmission arrangement to capture amplitudes over a frequency range of the channeled electromagnetic radiation (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13); and 
Zhang does not explicitly disclose a computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed.
However, Zhang discloses a computation device arrangement computing analysis on captured amplitudes corresponding to output value of the light detection arrangement, wherein when the data output value exceeds a reference pixel data output value, an action is performed (Zhang [0032]: measuring transmitted light intensity or scattered light intensity and calculates eigenvalues such as transmittivity, absorbance value or the light intensity value. If the eigenvalue exceeds the pre-set threshold, determine a condition of the coagulation test; [0059], [0079]: microprocessor for processing).
Furthermore, Kosaka discloses a computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed (Kosaka Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated, i.e. an action is performed when pixel data output values exceeds a reference value; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang, and further incorporate having computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).

Regarding claim 8, Zhang discloses a system for a measurement of clot formation in blood of a patient comprising: 
at least one light source arrangement providing an electromagnetic radiation bandwidth operating in a visible spectrum range, an infrared spectrum range, or both spectrum ranges (Zhang [0004], [0030]: testing of blood coagulation wherein blood samples are used; [0031]: irradiate the sample with light with a plurality of wavelengths ranged from 300nm-800nm, hence, visible spectrum; Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13); 
a light transmission arrangement for channeling the electromagnetic radiation through, or reflected from, the blood of the patient (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13. Hence, the sample type is a light transmission arrangement for channeling the electromagnetic radiation through the blood sample); and 
light detection arrangement positioned around a volume of the blood to collect the channeled electromagnetic radiation, each capable of detecting a clotting event, the light detection arrangements each receives a different component of the channeled electromagnetic radiation from the light transmission arrangement and capturing amplitudes within a frequency range of the channeled electromagnetic radiation (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13; [0032]: measuring transmitted light intensity or scattered light intensity and calculates eigenvalues such as transmittivity, absorbance value or the light intensity value. If the eigenvalue exceeds the pre-set threshold, determine a condition of the coagulation test), wherein
when a data output value of the radiation exceeds a reference data output value within any of the light detection arrangements, a clotting event has been detected (Zhang [0032]: measuring transmitted light intensity or scattered light intensity and calculates eigenvalues such as transmittivity, absorbance value or the light intensity value. If the eigenvalue exceeds the pre-set threshold, determine a condition of the coagulation test; [0059], [0079]: microprocessor for processing).
Zhang does not explicitly disclose the data output value is pixel data output value.
However, Kosaka discloses two or more light detection arrangements are positioned around a volume of the blood to collect the channeled electromagnetic radiation, each capable of detecting a clotting event, the two or more of the light detection arrangements each receives a different component of the channeled electromagnetic radiation from the light transmission arrangement and capturing amplitudes within a frequency range of the channeled electromagnetic radiation (Kosaka [0059]: two cameras 225a and 225b for imaging the sample container are used; [0122], [0133]: captured image is color image and has luminance information of RGB of respective pixels. Hence, the cameras can capture different component of radiation); when a pixel data output value of the radiation exceeds a reference pixel data output value within any of the light detection arrangements, a clotting event has been detected (Kosaka Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, hence equivalent with the red pixel values greater than the preterminal value multiplied by the blue pixel value, it is determined that the blood is coagulated; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang, and further incorporate having two or more light detection arrangements are positioned around a volume of the blood to collect the channeled electromagnetic radiation, each capable of detecting a clotting event, the two or more of the light detection arrangements each receives a different component of the channeled electromagnetic radiation from the light transmission arrangement and capturing amplitudes within a frequency range of the channeled electromagnetic radiation, and when a pixel data output value of the radiation exceeds a reference pixel data output value within any of the light detection arrangements, a clotting event has been detected, an action is performed, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).

Regarding claim 14, Zhang discloses a method for detecting and correcting a formation of a blood clot in blood comprising the steps of:  Draft-BClot-7-1 6-19Att. Num. -BClotO144 pparaui and \lethod Ior ihltc ing and ('4n1 elm Iflror 1 ('1 o l' 1A t H 
providing at least one light source arrangement that provides an electromagnetic radiation bandwidth operating in a visible spectrum range, an infrared spectrum range, or both spectrum ranges (Zhang [0004], [0030]: testing of blood coagulation wherein blood samples are used; [0031]: irradiate the sample with light with a plurality of wavelengths ranged from 300nm-800nm, hence, visible spectrum; Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13); 
channeling the light through, or reflected from, the blood of the patient (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13. Hence, the sample type is a light transmission arrangement for channeling the electromagnetic radiation through the blood sample); 
capturing amplitudes over a frequency range of the channeled electromagnetic radiation (Zhang [0032]: measuring transmitted light intensity or scattered light intensity and calculates eigenvalues such as transmittivity, absorbance value or the light intensity value. If the eigenvalue exceeds the pre-set threshold, determine a condition of the coagulation test; [0059], [0079]: microprocessor for processing).
Zhang does not explicitly disclose computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed.
However, Zhang discloses computing analysis on the captured amplitudes corresponding to a data output value of the light detection arrangement, wherein when the data output value exceeds a reference pixel data output value, an action is performed (Zhang [0032]: measuring transmitted light intensity or scattered light intensity and calculates eigenvalues such as transmittivity, absorbance value or the light intensity value. If the eigenvalue exceeds the pre-set threshold, determine a condition of the coagulation test; [0059], [0079]: microprocessor for processing).
Furthermore, Kosaka discloses computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed (Kosaka Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated, i.e. an action is performed when pixel data output values exceeds a reference value; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang, and further incorporate having computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to a pixel data output value of the light detection arrangement, wherein when the pixel data output value exceeds a reference pixel data output value, an action is performed, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).


Regarding claims 3 and 16, Zhang and Kosaka disclose all the limitations of claims 1 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
	Kosaka disclose two or more light detection arrangements are positioned around a volume of the blood to collect the channeled electromagnetic radiation, each capable of detecting a clotting event, the two or more of the light detection arrangements each receives a different component of the channeled electromagnetic radiation (Kosaka [0059]: two cameras 225a and 225b for imaging the sample container are used; [0122], [0133]: captured image is color image and has luminance information of RGB of respective pixels. Hence, the cameras can capture different component of radiation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang, and further incorporate having two or more light detection arrangements are positioned around a volume of the blood to collect the channeled electromagnetic radiation, each capable of detecting a clotting event, the two or more of the light detection arrangements each receives a different component of the channeled electromagnetic radiation, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).


Regarding claims 13, Zhang and Kosaka disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose a memory to store a plurality of pixel data output values; and a computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to pixel data output value of the light detection arrangement, a comparator to compare a reference pixel data output value and the channeled electromagnetic radiation of the blood of the patient.
However, Kosaka discloses a memory to store a plurality of pixel data output values; and a computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to pixel data output value of the light detection arrangement, a comparator to compare a reference pixel data output value and the channeled electromagnetic radiation of the blood of the patient (Kosaka [0122], [0133]: captured image is color image and has luminance information of RGB of respective pixels; [0084]: a computer is used for processing; [0059]: CPU and memory; [0142]: store processing result in hard disk; Fig. 23, [0140]-[0141], [0206], [0004]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated, i.e. compare the channeled radiation detected with reference pixel data value; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang, and further incorporate having a memory to store a plurality of pixel data output values; and a computation device arrangement computing spatial, temporal, or spatial and temporal analysis on the captured amplitudes corresponding to pixel data output value of the light detection arrangement, a comparator to compare a reference pixel data output value and the channeled electromagnetic radiation of the blood of the patient, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).

Claims 2, 9 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033221), in view of Kosaka et al. (US 2010/0027868) hereinafter Kosaka, further in view of Khair (US 2018/0236152).
Regarding claims 2 and 15, Zhang and Kosaka disclose all the limitations of claims 1 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose wherein the action that is performed is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature.  
However, Kosaka discloses when the data output value exceeds a reference pixel data output value, determine that a blood coagulation is detected as discussed in claims 1, 8 and 14 above (Kosaka Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).
Furthermore, Khair discloses when a blood clotting is detected, an action is performed which is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature (Khair [0051]: generate an alarm or alert indicating that problems including blood clotting are detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate having when a blood clotting is detected, an action is performed which is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature, as taught by Khair, to notify the condition and patient and prevent further clinical risk to the patient (Khair [0052]).

Regarding claims 9, Zhang and Kosaka disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose wherein once the clotting event has been detected, perform an action that is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature.
However, Zhang discloses when the data output value exceeds a reference pixel data output value, determine that a blood coagulation is detected as discussed in claims 1, 8 and 14 above (Kosaka Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).
Furthermore, Khair discloses once the clotting event has been detected, perform an action that is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature (Khair [0051]: generate an alarm or alert indicating that problems including blood clotting are detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate having once the clotting event has been detected, perform an action that is selected from the group consisting of injecting an anti-coagulant, changing blood flow rate, raising a flag, issuing an alarm, raising temperature, and lowering temperature, as taught by Khair, to notify the condition and patient and prevent further clinical risk to the patient (Khair [0052]).

Claims 4, 10 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033221), in view of Kosaka et al. (US 2010/0027868) hereinafter Kosaka, further in view of Goldberger et al. (US 2009/0156922) hereinafter Goldberger.
Regarding claims 4, 10 and 17, Zhang and Kosaka disclose all the limitations of claims 1, 8 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose wherein the blood being measured flows within either a cannula of an extracorporeal blood circulation system coupled to a patient, a vein of the patient. or an artery of the patient. 
However, Goldberger discloses the blood being measured flows within either a cannula of an extracorporeal blood circulation system coupled to a patient, a vein of the patient, or an artery of the patient (Goldberger Fig. 1a, [0118]: a device for automatically analyze blood samples which is connected to a catheter or a venflon leading to a patient; Fig. 2b; [0120]: the blood sample is brought from line 16 to sensor 19; [0161]-[0163]: the sensor 19 can include capillary tube for containing blood and light source and light detector are used for analyzing the blood based on reflected, transmitted or other known optical effects; [0242], Fig. 13: the blood can be circulated in an effectively closed loop tube).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate having the blood being measured flows within either a cannula of an extracorporeal blood circulation system coupled to a patient, a vein of the patient. or an artery of the patient, as taught by Goldberger, for improved efficiency and effectiveness of blood monitoring system and administration of anticoagulants to patient (Goldberger [0015]-[0016]).

Claims 5, 11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033221), in view of Kosaka et al. (US 2010/0027868) hereinafter Kosaka, further in view of Harootunian et al. (US 2020/0150041) hereinafter Harootunian.
Regarding claims 5, 11 and 18, Zhang and Kosaka disclose all the limitations of claims 1, 8 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose wherein hardware for the computation device arrangement is selected from the group consisting of a field programmable gate array (FPGA), a multi-core central processing unit (MC-CPU), a graphics processing unit (GPU), and a machine learning (ML) device.  
Zhang discloses hardware for the computation device arrangement is processor (Zhang [0059]: microprocessor is used).
Kosaka discloses hardware for the computation device arrangement is central processing unit (CPU) (Kosaka [0059], [0084]: CPU is used).
Furthermore, Harootunian disclose hardware for the computation device arrangement is selected from the group consisting of a multi-core central processing unit (MC-CPU), a graphics processing unit (GPU) (Harootunian [0215]: a system to detect biological activity in blood including blood clotting, wherein color camera is used as in [0284]; [0271]: graphic processing unit (GPU), multi core processors are used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate having the blood being measured flows within either a cannula of an extracorporeal blood circulation system coupled to a patient, a vein of the patient. or an artery of the patient, as taught by Harootunian, for improved accuracy and parallel processing (Harootunian [0215]).

Claims 6-7, 12 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0033221), in view of Kosaka et al. (US 2010/0027868) hereinafter Kosaka, further in view of Dayel et al. (US 2014/0087403) hereinafter Dayel.
Regarding claims 6 and 12, Zhang and Kosaka disclose all the limitations of claims 1 and 8, respectively, and are analyzed as previously discussed with respect to that claim.
Zhang discloses the radiation incident substantially perpendicular to the detector surface (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13 that is on the other side of the sample tube as in Figs. 3 and 5, hence the light substantially perpendicular to the surface of the camera sensor).
Zhang does not explicitly disclose the light detection arrangement, further comprises: a detector comprised of a plurality of pixels arranged in rows and columns on a planar surface; and a lens to focus the channeled electromagnetic radiation onto the plurality of pixels.
However, Dayel discloses a detector comprised of a plurality of pixels arranged in rows and columns on a planar surface; and a lens to focus the channeled electromagnetic radiation onto the plurality of pixels (Dayel [0219]: camera measuring an optical signal using red, green and blue detection spectrum regions is used for coagulation analysis of blood; [0222]: digital images of the blood sample can be obtained which comprises at least two-dimensional array of pixels, each pixels comprises plurality of intensity values, each of which corresponds to a distinct detection spectral region. Hence, camera comprises array of pixels, wherein camera uses lens to focus light to the sensors as in [0160], [0164]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate having the light detection arrangement, further comprises: a detector comprised of a plurality of pixels arranged in rows and columns on a planar surface; and a lens to focus the channeled electromagnetic radiation onto the plurality of pixels, as taught by Dayel, to improve monitoring of patient blood coagulation parameters (Dayel [0003]).


Regarding claim 7, Zhang and Kosaka and Deyel disclose all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Zhang discloses wherein each pixel is subdivided into a red, a green, and a blue sub-pixel, and blood clotting can be detected by using the red sub-pixel data of the pixel data output value from the light detection arrangement.
However, Kosaka discloses each pixel is subdivided into a red, a green, and a blue sub-pixel, and blood clotting can be detected by using the red sub-pixel data of the pixel data output value from the light detection arrangement (Kosaka [0122], [0133]: captured image is color image and has luminance information of RGB of respective pixels; Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence spatial analysis on the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka and Deyel, and further incorporate having each pixel is subdivided into a red, a green, and a blue sub-pixel, and blood clotting can be detected by using the red sub-pixel data of the pixel data output value from the light detection arrangement, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).


Regarding claims 19, Zhang and Kosaka disclose all the limitations of claim 14, and are analyzed as previously discussed with respect to that claim.
Zhang discloses the radiation incident substantially perpendicular to the detector surface (Zhang Figs. 3 and 5, [0082]-[0083]: light source 12 is assembled outside sample tube and emits light that passes through the sample tube and optical signal is received by light reception module 13 that is on the other side of the sample tube as in Figs. 3 and 5, hence the light substantially perpendicular to the surface of the camera sensor).  
Zhang does not explicitly disclose pparaiu n and \letiid Ior iktc Ling and ('4i vci I pll pd ('Io l a eHtarranging a plurality of pixels in rows and columns on a planar surface: and focusing the channeled electromagnetic radiation onto the plurality of pixels using a lens.
However, Dayel discloses pparaiu n and \letiid Ior iktc Ling and ('4i vci I pll pd ('Io l a eHtpparaiu n and \letiid Ior iktc Ling and ('4i vci I pll pd ('Io l a eHtarranging a plurality of pixels in rows and columns on a planar surface: and focusing the channeled electromagnetic radiation onto the plurality of pixels using a lens (Dayel [0219]: camera measuring an optical signal using red, green and blue detection spectrum regions is used for coagulation analysis of blood; [0222]: digital images of the blood sample can be obtained which comprises at least two-dimensional array of pixels, each pixels comprises plurality of intensity values, each of which corresponds to a distinct detection spectral region. Hence, camera comprises array of pixels, wherein camera uses lens to focus light to the sensors as in [0160], [0164]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka, and further incorporate pparaiu n and \letiid Ior iktc Ling and ('4i vci I pll pd ('Io l a eHt pparaiu n and \letiid Ior iktc Ling and ('4i vci I pll pd ('Io l a eHtarranging a plurality of pixels in rows and columns on a planar surface: and focusing the channeled electromagnetic radiation onto the plurality of pixels using a lens, as taught by Dayel, to improve monitoring of patient blood coagulation parameters (Dayel [0003]).

Regarding claims 20, Zhang and Kosaka and Deyel disclose all the limitations of claim 19, and are analyzed as previously discussed with respect to that claim.
Zhang does not explicitly disclose wherein each of the plurality of pixels comprises at least a red, a green, and a blue sub-pixel, the pixel data output of the light detection arrangement, at a minimum, only requires the response corresponding to the output of the red sub-pixel (wavelengths 625-740 nanometers) to detect blood clotting.
However, Kosaka discloses each of the plurality of pixels comprises at least a red, a green, and a blue sub-pixel, the pixel data output of the light detection arrangement, at a minimum, only requires the response corresponding to the output of the red sub-pixel (wavelengths 625-740 nanometers) to detect blood clotting (Kosaka [0122], [0133]: captured image is color image and has luminance information of RGB of respective pixels; Fig. 23, [0140]-[0141]: the CPU determines and counts the number of pixels that has B (blue) value equal to or less than a predetermined value and R/B luminance ratio greater than a predetermined value for each pixels in processing area 114 of the image data, hence spatial analysis of pixels at a desired space or position. When the number of pixels with R/B luminance ratio equal to or greater than a predetermined value, it is determined that the blood is coagulated, i.e. an action is performed when pixel data output values exceeds a reference value; Claims 17-18: determine whether the blood sample is coagulated or not based on information related to red color component for each pixel and count number of pixels satisfying a predetermined condition related to the red color component among the pixels included in the image in a determined area within the image, hence at a minimum, require the output of red sub pixel to detect blood clotting).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Zhang and Kosaka and Deyel, and further incorporate having each of the plurality of pixels comprises at least a red, a green, and a blue sub-pixel, the pixel data output of the light detection arrangement, at a minimum, only requires the response corresponding to the output of the red sub-pixel (wavelengths 625-740 nanometers) to detect blood clotting, as taught by Kosaka, for high accuracy in blood coagulation determination (Kosaka [0005], [0140]).

Conclusion                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486